 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   JOHN PAUL MCPHERSON,                       Case No. 2:17-08161 RGK (ADS)

12                             Petitioner,

13                             v.               ORDER ACCEPTING
                                                REPORT AND RECOMMENDATION OF
14   CHARLES W. CALLAHAN, Warden,               UNITED STATES MAGISTRATE JUDGE
                                                AND DISMISSING CASE
15                             Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, and all related filings, along with the Report and Recommendation of the

19   assigned United States Magistrate Judge dated November 17, 2020 [Dkt. No. 38].

20         Finding no objections on file, IT IS HEREBY ORDERED:

21         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

22                No. 38] is accepted;

23                ///

24                ///
 1        2.   The Petition is dismissed with prejudice; and

 2        3.   Judgment is to be entered accordingly.

 3

 4   DATED: 12/10/2020             ________
                                          _ ___________
                                   ____________________________________
                                   THE
                                   TH
                                   T HE HONORABLE
                                        HO
                                        H O
                                          ONORABLE     R. GARY
                                                           GA   KLAUSNER
 5                                 United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
